

Exhibit 10.2
SiteOne Landscape Supply, Inc.
Employee Stock Option Agreement
This Employee Stock Option Agreement (the “Agreement”), by and between SiteOne
Landscape Supply, Inc., a Delaware corporation (the “Company”), and the Employee
whose name is set forth on Exhibit A hereto, is being entered into pursuant to
the SiteOne Landscape Supply, Inc. 2020 Omnibus Equity Incentive Plan (the
“Plan”) and is dated as of the date it is accepted and agreed to by the Employee
in accordance with Section 7(p). Capitalized terms that are used but not defined
herein shall have the respective meanings given to them in the Plan.
The Company and the Employee hereby agree as follows:
Section 1.Grant of Options
(a)Confirmation of Grant. The Company hereby evidences and confirms, effective
as of the date set forth on Exhibit A hereto (the “Grant Date”), its grant to
the Employee of the number of options to purchase Shares as set forth on Exhibit
A hereto (the “Options”), subject to adjustment pursuant to the Plan. The
Options are not intended to be incentive stock options under the Code. This
Agreement is entered into pursuant to, and the terms of the Options are subject
to, the terms of the Plan. In consideration of the receipt of this Award,
Participant agrees to be bound by the covenants set forth in Exhibit B governing
Competitive Activity.
(b)Option Price. The Option Price for each Share covered by the Options is the
price set forth on Exhibit A hereto.
Section 2.Vesting and Exercisability
(a)Vesting. Except as otherwise provided in Section 5 or Sections 2.b)-(e), the
Options shall become vested, if at all, in the percentage(s), and on the vesting
date(s) set forth on Exhibit A hereto (each, a “Vesting Date”), subject to the
continued employment of the Employee by the Company or any Subsidiary through
such date. For purposes of this Section 2 and Section 3, a termination of the
Employee’s employment shall be determined without regard to any statutory or
deemed or express contractual notice period.
1



--------------------------------------------------------------------------------





(b)Death or Disability. If the Employee’s employment with the Company or the
Subsidiaries is terminated by reason of a Special Termination (i.e., death or
Disability), all then outstanding Options shall then become vested.
(c)Retirement. If the Employee’s employment with the Company terminates due to
Retirement, then as long as the Employee does not violate any of the terms set
forth in Exhibit B, the Options that would have vested within the two-year
period immediately following the effective date of the Employee’s Retirement had
the Employee then been employed (the “Retirement Options”) will become vested on
the Vesting Dates within such two-year period.
(d)Termination without Cause. If the Employee’s employment with the Company or
the Subsidiaries is terminated by the Company without Cause, a number of Options
shall then vest equal to the number of Options that would have vested on the
next scheduled Vesting Date, had the Employee remained employed through such
Vesting Date, multiplied by a fraction, (x) the numerator of which is the number
of days from the immediately preceding Vesting Date (or the Grant Date, if the
termination of employment occurs prior to the first Vesting Date) and (y) the
denominator is the number of days from the immediately preceding Vesting Date
(or the Grant Date, if the termination of employment occurs prior to the first
Vesting Date) through such next Vesting Date.
(e)Discretionary Acceleration. The Administrator, in its sole discretion, may
accelerate the vesting or exercisability of all or a portion of the Options, at
any time and from time to time.
(f)        Exercise. Once vested in accordance with the provisions of this
Agreement, the Options may be exercised at any time and from time to time prior
to the date such Options terminate pursuant to Section 3, subject to such
generally applicable restrictions on exercise as may be imposed by the
Administrator (including customary blackout periods during which trading by
employees may not occur). Options may only be exercised with respect to whole
shares of Company Common Stock and must be exercised in accordance with Section
4.


2



--------------------------------------------------------------------------------



(g)No Other Accelerated Vesting. The vesting and exercisability provisions set
forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other such provision expressly refers to the Plan by
name and this Agreement by name and date.
Section 3.Termination of Options
(a)Normal Termination Date. Unless earlier terminated pursuant to Section 3(b)
or Section 5, the Options shall terminate on the tenth anniversary of the Grant
Date (the “Normal Termination Date”), if not exercised prior to such date.
(b)Early Termination.
(i)If the Employee’s employment with the Company terminates for any reason, any
Options held by the Employee that have not vested before the effective date of
such termination of employment or that will not become vested on or after such
date in accordance with Section 2 shall terminate immediately upon such
termination of employment and, if the Employee’s employment is terminated for
Cause or the Employee engages in Competitive Activity or violates the terms of
the Non-Compete Agreement, all Options (whether or not then vested or
exercisable) shall automatically terminate immediately upon such termination in
the case of termination for Cause or the earliest date of Competitive Activity
or such violation and the Participant’s termination if the Participant has
engaged in Competitive Activity or violated the Non-Compete Agreement.
(ii)All vested Options held by the Employee following the effective date of a
termination of employment shall remain exercisable until the first to occur of
(A) the 90th day following the effective date of the Employee’s termination of
employment (or 12 months in the case of a Special Termination or, in the case of
the Employee’s Retirement if the Employee has entered into a Non-Compete
Agreement, (x) two years from the Option’s vesting date in the case of
Retirement Options and (y) two years from the effective date of the Employee’s
Retirement for any other Options that were vested on the effective date of the
Employee’s Retirement), (B) the Normal Termination Date or (C) the cancellation
of the Options pursuant to Section 5, and, if not exercised within such period,
the Options shall automatically terminate upon the expiration of such
3



--------------------------------------------------------------------------------



period. If on the first date of the applicable period set forth in Section
3(b)(ii)(A) the Option is not exercisable solely due to any of the restrictions
set forth in Section 4(b)(A), (B) or (C), the Option will not expire until the
earlier of the Normal Termination Date or 90 days following the first date on
which exercise of the Option ceases to be barred by any such restriction.
Section 4.Manner of Exercise
(a)General. Subject to such reasonable administrative regulations as the
Administrator may adopt from time to time, the exercise of vested Options by the
Employee shall be pursuant to procedures contained in the Plan and such other
procedures established by the Administrator from time to time and shall include
the Employee specifying in writing the proposed date on which the Employee
desires to exercise a vested Option (the “Exercise Date”), the number of whole
Shares with respect to which the Options are being exercised (the “Exercise
Shares”) and the aggregate Option Price for such Exercise Shares (the “Exercise
Price”), or such other or different requirements as may be specified by the
Administrator. Unless otherwise determined by the Administrator, (i) on or
before the Exercise Date the Employee shall deliver to the Company full payment
for the Exercise Shares in such manner as is permitted under the Plan
(including, if available, pursuant to a broker-assisted cashless exercise
program established by the Company), in an amount equal to the Exercise Price
plus any required withholding taxes or other similar taxes, charges or fees, and
(ii) on the Exercise Date, the Company shall register the issuance of the
Exercise Shares on its records (or direct such issuance to be registered by the
Company’s transfer agent). The Administrator may require the Employee to furnish
or execute such other documents as the Administrator shall reasonably deem
necessary (i) to evidence such exercise or (ii) to comply with or satisfy the
requirements of the Securities Act, applicable state or non-U.S. securities laws
or any other law.
(b)Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part, (A) unless all
requisite approvals and consents of any governmental authority of any kind shall
have been secured, (B) unless the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, (C) at any time that exercise of the Option
would violate the Company’s
4



--------------------------------------------------------------------------------



insider trading policy and unless, if applicable, the Employee has obtained
pre-trading clearance for the exercise and (D) unless all applicable U.S.
federal, state and local and non-U.S. tax withholding requirements shall have
been satisfied. The Company shall use its commercially reasonable efforts to
obtain any consents or approvals referred to in clause (A) of the preceding
sentence, but shall otherwise have no obligations to take any steps to prevent
or remove any impediment to exercise described in such sentence.
Section 5.Change in Control.
(a)Except as set forth in this Section 5 or as otherwise provided by the
Administrator, a Change in Control shall not accelerate the vesting or
exercisability of the Options.
(b)In the event that the Administrator reasonably determines in good faith,
prior to the occurrence of a Change in Control, that no Alternative Awards will
be provided upon a Change in Control, each unvested Option shall vest, and shall
be canceled in exchange for a payment equal to the excess, if any, of the Change
in Control Price over the applicable Option Price.
Section 6.Certain Definitions. As used in this Agreement, capitalized terms that
are not defined herein have the respective meaning given in the Plan, and the
following additional terms shall have the following meanings:
“Company” means SiteOne Landscape Supply, Inc.; provided that for purposes of
determining the status of Employee’s employment with the “Company,” such term
shall include the Company and/or any of its Subsidiaries that employ the
Employee.
“Employee” means the grantee of the Options, whose name is set forth on Exhibit
A hereto; provided that for purposes of Section 4 and Section 7, following such
person’s death “Employee” shall be deemed to include such person’s beneficiary
or estate and following such Person’s Disability, “Employee” shall be deemed to
include such person’s legal representative.


“Option Price” means, with respect to each share of Company Common Stock covered
by an Option, the purchase price specified in Section 1(b) for
5



--------------------------------------------------------------------------------



which the Employee may purchase such share of Company Common Stock upon exercise
of an Option.
“Retirement” means the Employee’s voluntarily resignation at or after attaining
the age of 60, so long as the Employee has provided at least 10 years of service
to the Company as an Employee (or, if approved by the Administrator, as a
Consultant or Director).
Section 7.Miscellaneous.
(a)Withholding. The Company or one of its Subsidiaries shall require the
Employee to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Options.
(b)No Rights as Stockholder; No Voting Rights. The Employee shall have no rights
as a stockholder of the Company with respect to any Shares covered by the
Options until the exercise of the Options and delivery of the Shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the delivery of such Shares.
(c)No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Employee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.
(d)Nature of Award. This award of Options and any delivery or payment in respect
thereof constitutes a special incentive payment to the Employee and shall not be
taken into account in computing the amount of salary or compensation of the
Employee for the purpose of determining any retirement, death or other benefits
under (x) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (y) any agreement between the Company and the Employee,
except as such plan or agreement shall otherwise expressly provide.
(e)Non-Transferability of Options. The Options may be exercised only by the
Employee, or, following the Employee’s death, by his designated beneficiary or
by his estate in the absence of a designated beneficiary. The Options are not
assignable or transferable, in whole or in
6



--------------------------------------------------------------------------------



part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or with the Company’s consent.
(f)        Forfeiture of Awards. Except as otherwise set forth in Exhibit B, the
Options granted hereunder (and any shares received, gains earned or accrued in
connection therewith) shall be subject to potential cancellation, recoupment,
rescission, payback or other action in accordance with the terms of the
Company’s clawback policy, as it may be amended from time to time (the
“Policy”). The Employee hereby appoints the Company as the Employee’s
attorney-in-fact to take such actions as may be necessary or appropriate to
effectuate the Policy.
(g)Consent to Electronic Delivery. By entering into this Agreement and accepting
the Options evidenced hereby, the Employee hereby consents to the delivery of
information (including, without limitation, information required to be delivered
to the Employee pursuant to applicable securities laws) regarding the Company
and its Subsidiaries, the Plan, this Agreement and the Options via Company
website or other electronic delivery.
(h)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(i)        Waiver; Amendment.
(i)Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any
7



--------------------------------------------------------------------------------



investigation by or on behalf of any party or beneficiary, shall be deemed to
constitute a waiver by the party or beneficiary taking such action of compliance
with any representations, warranties, covenants or agreements contained herein.
The waiver by any party hereto or beneficiary hereof of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by a party or beneficiary to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s or beneficiary’s rights or privileges hereunder or shall be deemed a
waiver of such party’s or beneficiary’s rights to exercise the same at any
subsequent time or times hereunder.
(ii)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(j)        Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other party.
(k)Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(l)        Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this section.
(m)Lock-Up Periods. If the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital stock, the Employee shall not effect any public sale (including a
sale under Rule 144 under the Securities Act or other similar provision of
applicable law) or distribution of any Company Common Stock, other than as part
of such underwritten public offering,
8



--------------------------------------------------------------------------------



during the 20 days prior to and the 90 days after the effective date of such
registration statement (or such other period, not to exceed 180 days, as may be
generally applicable to or agreed by the Company with respect to its
transactions in its own Shares). If the Company files a prospectus in connection
with a takedown from a shelf registration statement, the Associate shall not
effect any public sale (including a sale under Rule 144 under the Securities Act
or other similar provision of applicable law) or distribution of any Company
Common Stock, other than as part of such offering, for 20 days prior to and 90
days after the date the prospectus supplement is filed with the Securities and
Exchange Commission.
(n)Trading Policies. The Employee acknowledges and agrees that he or she shall
be subject to, and shall comply with, any of the Company's trading policies, as
in effect from time to time.
(o)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement. Unless otherwise indicated, section and
exhibit references in this Agreement refer to this Agreement.
(p)Acceptance of Options and Agreement. The Employee has indicated his or her
consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Options under this Agreement, agrees to be bound
by the terms of both this Agreement and the Plan, including, but not limited to,
the covenants set forth in Exhibit B governing Competitive Activity. The
Employee and the Company each agrees and acknowledges that the use of electronic
media (including, without limitation, a clickthrough button or checkbox on a
website of the Company or a third-party administrator) to indicate the
Employee’s confirmation, consent, signature, agreement and delivery of this
Agreement and the Options is legally valid and has the same legal force and
effect as if the Employee and the Company signed and executed this Agreement in
paper form. The same use of electronic media may be used for any amendment or
waiver of this Agreement.




9



--------------------------------------------------------------------------------



Exhibit A to
Employee Stock Option Agreement



Employee:
Grant Date:
, 202
Options granted hereby:
Option Price:

Vesting Date


Percentage Vesting
on such Vesting Date



10



--------------------------------------------------------------------------------



Exhibit B
Restrictive Covenants


All section references in this Exhibit B shall refer to the designated
section(s) of this Exhibit B.
Section 1 Confidential Information. Except as otherwise provided in Section 5,
Participant agrees not to disclose, divulge, publish, communicate, publicize,
disseminate or otherwise reveal, either directly or indirectly, any Confidential
Information to any person, natural or legal, except as required in the
performance of Participant’s authorized employment duties to the Company. For
the avoidance of doubt, Participant’s duty to hold the Confidential Information
in confidence as set forth in this Section 1 shall remain in effect until the
Confidential Information no longer qualifies as Confidential Information or
until the Company provides written notice to Participant releasing Participant
from such duty, whichever occurs first. The term “Confidential Information”
means all information not generally known to the public in any form relating to
the past, present or future business affairs of the Company or any of its
Subsidiaries, including without limitation: all business plans and marketing
strategies; information concerning existing and prospective markets, suppliers
and customers; financial information; information concerning the development of
new products and services; and technical and non-technical data related to
software programs, design, specifications, compilations, inventions,
improvements, patent applications, studies, research, methods, devices,
prototypes, processes, procedures and techniques. Such Confidential Information
includes all such information of the Company or a person not a party to this
Agreement whose information the Company has in its possession under obligations
of confidentiality, which is disclosed by the Company to Participant or which is
produced or developed while Participant is an employee or director of the
Company. “Confidential Information” shall also include trade secrets (as defined
under applicable law) as well as information that does not rise to the level of
a trade secret and includes information that has been entrusted to the Company
by a third party under an obligation of confidentiality. The term “Confidential
Information” shall not include any information of the Company which (i) becomes
publicly known through no wrongful act of Participant, (ii) is received from a
person not a party to this Agreement who is free to disclose it to Participant,
or (iii) is lawfully required to be disclosed to any governmental agency or is
otherwise required to be disclosed by law, subpoena or court order but only to
the extent of such requirement, provided that before making such disclosure
Participant shall give the Company an adequate opportunity to interpose an
objection or take action to assure confidential handling of such information.
Section 2 Return of Company Property. Participant acknowledges that all tangible
items containing any Confidential Information or any other proprietary
11



--------------------------------------------------------------------------------



information of the Company or any of its Subsidiaries, including without
limitation memoranda, photographs, records, reports, manuals, drawings,
blueprints, prototypes, notes, documents, drawings, specifications, software,
media and other materials, including any copies thereof (including
electronically recorded copies), are the exclusive property of the Company and
its Subsidiaries, and Participant shall deliver to the Company all such material
in Participant’s possession or control upon the Company’s request and in any
event upon the termination of Participant’s employment with the Company.
Participant shall also return any keys, equipment, identification or credit
cards, or other property belonging to the Company or its Subsidiaries upon
termination of Participant’s employment or the Company’s request.
Section 3 Non-competition and Non-solicitation.
3.1 Participant agrees that during Participant’s employment with the Company,
Participant will not, directly or indirectly: (i) as an employee, consultant,
owner, officer, director, manager, operator, or controlling person (including
indirectly through a debt or equity investment), provide to a Competing Business
services of the same or similar type provided by Participant to the Company
during Participant’s employment with the Company; (ii) solicit, recruit, aid or
induce any employee of the Company or its Subsidiaries to leave his or her
employment with the Company or its Subsidiary in order to accept employment with
or render services to another person or entity unaffiliated with the Company or
its Subsidiaries; (iii) solicit, aid, or induce any customer of the Company or
its Subsidiaries to purchase goods or services then sold by the Company or its
Subsidiaries from another person or entity, or assist or aid any other person or
entity in identifying or soliciting any such customer, or (iv) otherwise
interfere with the relationship of the Company or any of its Subsidiaries with
any of its employees, customers, agents, representatives or suppliers.
3.2 Participant agrees that during the 18-month period following the date on
which Participant’s employment with the Company terminates for any reason (the
“Non-compete Period”), Participant will not directly or indirectly, as an
employee, consultant, owner, officer, director, manager, operator, or
controlling person (including indirectly through a debt or equity investment),
provide a Competing Business anywhere in the Territory services of the same or
similar type provided by Participant to the Company within 2 years of the
termination of Participant’s employment with the Company. Notwithstanding
anything to the contrary in the preceding sentence, (i) if Participant’s
employment terminates for any reason within the 1-year period following a Change
in Control, the Non-compete Period shall be a 12-month period, and (ii) this
Section 3.2 shall not apply if Participant’s employment is terminated by the
Company without Cause. The term “Competing Business” means the sale or
distribution of landscaping or irrigation products or supplies. The term
“Territory” means those states, cities, and other
12



--------------------------------------------------------------------------------



regions of the United States, Canada, and any other country within which
Participant had substantial responsibilities while employed by the Company. For
the avoidance of doubt, if Participant is a senior officer of the Company, the
restriction contained herein shall relate to all of the businesses of the
Company and its Subsidiaries.
3.3 Participant agrees that during the 18-month period following the date on
which Participant’s employment with the Company terminates for any reason,
Participant will not, directly or indirectly, on Participant’s own behalf or on
behalf of another, or in assistance or aid of another: (i) solicit, recruit, aid
or induce any employee of the Company or its Subsidiaries to leave his or her
employment with the Company or its Subsidiaries in order to accept employment
with or render services to another person or entity unaffiliated with the
Company or its Subsidiaries, (ii) solicit, aid, or induce any customer of the
Company or its Subsidiaries, with whom Participant had material contact during
the 2-year period prior to the date of termination of Participant’s employment
with the Company, to purchase goods or services then sold by the Company or its
Subsidiaries from another person or entity, or assist or aid any other person or
entity in identifying or soliciting any such customer, or (iii) otherwise
interfere with the relationship of the Company or any of its Subsidiaries with
any of its employees, customers, agents, representatives or suppliers with whom
Participant had material contact during the 2-year period prior to the date of
termination of Participant’s employment with the Company.
3.4 For the avoidance of doubt, Participant’s agreement to the covenants set
forth in Sections 3.2 and 3.3 of this Exhibit B are not a condition of continued
employment with the Company; rather, agreement to these covenants is a condition
of Participant’s participation in the Plan. With respect to any Participant who
primarily resides or works in California at the time of his or her execution of
this Agreement or at the time of his or her termination of employment from the
Company, the provisions of Sections 3.2 and 3.3 of this Exhibit B will not
apply.
Section 4 Remedies.
4.1 The Company and Participant agree that the provisions of this Exhibit B do
not impose an undue hardship on Participant and are not injurious to the public;
that these provisions are necessary to protect the business of the Company and
its Subsidiaries; that the nature of Participant’s responsibilities with the
Company provide and/or will provide Participant with access to Confidential
Information that is valuable to the Company and its Subsidiaries; that the
Company would not grant this Award to Participant if Participant did not agree
to the provisions of this Exhibit B; that the provisions of this Exhibit B are
reasonable in terms of length of time and scope; and that adequate consideration
supports the provisions of this Exhibit B. In the event that a court determines
that any provision of this Exhibit B is unreasonably broad or extensive,
Participant agrees that such court should narrow such provision to the extent
necessary to
13



--------------------------------------------------------------------------------



make it reasonable and enforce the provisions as narrowed. The Company reserves
all rights to seek any and all remedies and damages permitted under law,
including, but not limited to, injunctive relief, equitable relief and
compensatory damages for any breach of Participant’s obligations under this
Exhibit B.
4.2 Without limiting the generality of the remedies available to the Company
pursuant to Section 4.1, if Participant, except with the prior written consent
of the Company, materially breaches the restrictive covenants contained in this
Exhibit B, Participant shall forfeit any Options that vested during the 12-month
period prior to the date of termination of Participant’s employment with the
Company, and the shares acquired from the exercise of any such Options (and the
proceeds from the sale of any such shares) shall be subject to clawback or
recoupment by the Company. These rights of forfeiture and recoupment are in
addition to any other remedies the Company may have against Participant for
Participant’s breach of the restrictive covenants contained in this Exhibit B.
Participant’s obligations under this Exhibit B shall be cumulative (but not
operate to extend the length of any such obligations) of any similar obligations
Participant has under the Plan, the Agreement or any other agreement with the
Company or any Affiliate.
Section 5 Protected Rights
5.1 Notwithstanding any other provision of this Agreement, nothing contained in
this Agreement limits Participant’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Participant from
providing truthful information in response to a lawfully issued subpoena or
court order. Further, this Agreement does not limit Participant’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.
5.2 Participant is hereby notified that under the Defend Trade Secrets Act:
(i) no individual will be held criminally or civilly liable under federal or
state trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the
14



--------------------------------------------------------------------------------



individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except as permitted by court order.
* * *


15

